Title: To Thomas Jefferson from William Fuqua, 18 June 1805
From: Fuqua, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Crews Vill June 18th. 1805
                  
                  In runing som lines be twen my land and a tract of land you sold mr. Thos. Warren in Fluvanas County I find the linds Rather interfer with Each other—and in looking in The Land office I Cannot find—whoues name the land was Pattornd in you sold warren allso, a Plat that I have seene apears that the Land of warrens was Survaied at the Request of you for Thos. Warren—information as to the Patton or other wis will be thakfully Recd.—and a few Linns to me at this Plase will Come to hand and the favor acknowledjed by your friend and 
                  M. Obdt Hbl. sevt.
                  
                     William Fuqua 
                     
                  
               